Boe, Judge:
The Federal defendants have filed a motion for reconsideration of the prior order of this court denying defendants’ motion to dismiss the above-entitled action for lack of jurisdiction. 5 CIT 266, 566 F. Supp. 894 (1983). The Federal defendants predicate their present motion for reconsideration primarily on the statement contained in the court’s order relating to the defendants’ acknowledgment of the right of an importer to protest the exclusion of the subject merchandise under 19 U.S.C. § 1514.
The court’s foregoing assertion, having been based on the Federal defendants’ statement contained in a preceding memorandum made in connection with its motion to strike and dismiss a claim for relief by the intervenor, failed to accurately reflect the changed position of the defendants as to the non-applicability of 19 U.S.C. § 1514 contained in their later reply to plaintiffs opposition to defendants’ motion to dismiss. Whether the Federal defendants’ changed position as to the non-applicability of § 1514 was intended to controvert their prior statement relating to the right of an importer to protest the exclusion of merchandise under § 1514 was unclear.
Notwithstanding a misapprehension that may have existed with respect to defendants’ position, no sufficient showing has been made by the defendants that this court’s prior order 5 CIT 266, F. Supp. 894 (1983) should be reconsidered and vacated and the de*25fendants’ motion to dismiss the above-entitled action for lack of jurisdiction be granted.
The Federal defendants in a motion to strike and dismiss the claim for relief asserted by the defendant-intervenor, previously made herein (April 8, 1983), correctly defined the gravamen of this action:
* * * the merchandise being detained for these latter entries is not detained as a result of the rule, but rather as a result of the bonding dispute which is the subject of this action. [Italic supplied.]
Defendants’ motion for reconsideration is denied.